OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the Bar in the First Department in December, 1952. On May 25, 1978 he was convicted in the Supreme Court of the State of New York, County of New York, of grand larceny in the third degree, a class E felony (Penal Law, § 155.30), offering a false instrument for filing in the first degree, a class E felony (Penal Law, § 175.35), and several violations of the Alcoholic Beverage Control Law, which are misdemeanors.
Petitioner moves for an order striking respondent’s name *198from the roll of attorneys on the ground that by virtue of this conviction he has been automatically disbarred pursuant to subdivision 4 of section 90 of the Judiciary Law. In opposition, respondent has asked that the striking of his name from the roll of attorneys be held in abeyance pending appellate review of his conviction.
The petition should be granted. Conviction of a felony in a court of this State mandates automatic disbarment. (Matter of Ginsberg, 1 NY2d 144.) Accordingly, the application to strike respondent’s name from the roll of attorneys and counselors at law should be granted.
Murphy, P. J., Lupiano, Fein, Evans and Sullivan, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors at law of the State of New York.